Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Reasons for Allowance is in response to the RCE filed on 12/13/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
  
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.

The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 2-6, 9, 11, 13-19 are allowed.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 2-6, 9, 11, 13-19 are allowed in view of the reasons argued by applicant remarks filed 12/13/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 2-6, 9, 11, 13-19 with proper motivation at or before the time it was effectively filed.
Therefore, claims 2-6, 9, 11, 13-19 are hereby allowed in view of applicant remarks filed 12/13/2021 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
1/31/22